Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (USPGPUB 20190363425).
Regarding claim 1, Huang et al. discloses an electronic device (figs. 1 - 4)  comprising: a metal housing (110, fig. 1; paragraphs 0011, 0027)); an insulation element, disposed on the metal housing, and comprising a first heat dissipation hole (paragraph 0003); and an antenna unit (fig. 3; paragraph 0029), disposed on the insulation element (A1, fig. 3), and comprising a radiation portion and a feeding portion (306, fig. 3; paragraph 0031, 0036), wherein the radiation portion (302, fig. 3) is composed of a conductor, and the feeding portion  (306) is electrically connected to the radiation portion (302) and a grounding plane (308) [see paragraphs 0012, 0030].
Regarding claim 2, Huang et al. discloses an electronic device (figs. 1 – 4) wherein the insulation element (A1) is disposed in a slot on the metal housing (figs. 1, 3).  

Regarding claim 4, Huang et al. discloses an electronic device (figs. 1 – 4) wherein the antenna unit (fig. 3; paragraph 0029), further comprises a grounding portion (paragraph 0005), and the grounding portion is electrically connected to the radiation portion and the grounding plane paragraph 0005).  
Regarding claim 5, Huang et al. discloses an electronic device (figs. 1 – 4) wherein the antenna unit comprises at least one of an inverted F antenna, a monopole antenna, or a coupled antenna (paragraph 0005).  
Regarding claim 6, Huang et al. discloses an electronic device (figs. 1 – 4), wherein the radiation portion is formed on the insulation element by a laser circuit technology (paragraph 0005).  
Regarding claim 7, Huang et al. discloses an electronic device (figs. 1 – 4), wherein a gap exists between the radiation portion and the first heat dissipation hole, and a width of the gap ranges between 0.2 millimeters and 0.4 millimeters (figs. 1 - 3).  
Regarding claim 8, Huang et al. discloses an electronic device (figs. 1 – 4), wherein a location of the first heat dissipation hole corresponds to the slot (fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (See PTO-892).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804.  The examiner can normally be reached on Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845